

	

		II 

		109th CONGRESS

		1st Session

		S. 312

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. McCain (for himself,

			 Ms. Cantwell, and

			 Mr. Leahy) introduced the following bill;

			 which was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To implement the recommendations of the

		  Federal Communications Commission report to the Congress regarding low-power FM

		  service.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Local Community Radio Act of

			 2005.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				The passage of the

			 Telecommunications Act of 1996 led to increased ownership consolidation in the

			 radio industry.

			

				(2)

				At a hearing before the

			 Senate Committee on Commerce, Science, and Transportation, on June 4, 2003, all

			 5 members of the Federal Communications Commission testified that there has

			 been, in at least some local radio markets, too much consolidation.

			

				(3)

				A commitment to

			 localism—local operations, local research, local management, locally-originated

			 programming, local artists, and local news and events—would bolster radio

			 listening.

			

				(4)

				Local communities have sought

			 to launch radio stations to meet their local needs. However, due to the scarce

			 amount of spectrum available and the high cost of buying and running a large

			 station, many local communities are unable to establish a radio station.

			

				(5)

				In 2003, the average cost to

			 acquire a commercial radio station was more than $2,500,000.

			

				(6)

				In January, 2000, the Federal

			 Communications Commission authorized a new, affordable community radio service

			 called low-power FM or LPFM to enhance

			 locally focused community-oriented radio broadcasting.

			

				(7)

				Through the creation of LPFM,

			 the Commission sought to create opportunities for new voices on the air

			 waves and to allow local groups, including schools, churches, and other

			 community-based organizations, to provide programming responsive to local

			 community needs and interests.

			

				(8)

				The Commission made clear

			 that the creation of LPFM would not compromise the integrity of the FM radio

			 band by stating, We are committed to creating a low-power FM radio

			 service only if it does not cause unacceptable interference to existing radio

			 service..

			

				(9)

				Currently, FM translator

			 stations can operate on the second- and third-adjacent channels to full power

			 radio stations, up to an effective radiated power of 250 watts, pursuant to

			 part 74 of title 47, Code of Federal Regulations, using the very same

			 transmitters that LPFM stations will use. The FCC based its LPFM rules on the

			 actual performance of these translators that already operate without undue

			 interference to FM stations. The actual interference record of these

			 translators is far more useful than any results that further testing could

			 yield.

			

				(10)

				Small rural broadcasters were

			 particularly concerned about a lengthy and costly interference complaint

			 process. Therefore, in September, 2000, the Commission created a simple process

			 to address interference complaints regarding LPFM stations on an expedited

			 basis.

			

				(11)

				In December, 2000, Congress

			 delayed the full implementation of LPFM until an independent engineering study

			 was completed and reviewed. This delay was due to some broadcasters’ concerns

			 that LPFM service would cause interference in the FM band.

			

				(12)

				The delay prevented millions

			 of Americans from having a locally operated, community based radio station in

			 their neighborhood.

			

				(13)

				Approximately 300 LPFM

			 stations were allowed to proceed despite the congressional action. These

			 stations are currently on the air and are run by local government agencies,

			 groups promoting arts and education to immigrant and indigenous peoples,

			 artists, schools, religious organizations, environmental groups, organizations

			 promoting literacy, and many other civically-oriented organizations.

			

				(14)

				After 2 years and the

			 expenditure of $2,193,343 in taxpayer dollars to conduct this study, the

			 broadcasters’ concerns were demonstrated to be unsubstantiated.

			

			3.

			Repeal of prior law

			Section 632 of the Departments

			 of Commerce, Justice, and State, the Judiciary, and Related Agencies

			 Appropriations Act, 2001 (Public Law 106–553;

			 114 Stat. 2762A–111), is

			 repealed.

		

			4.

			Minimum distance separation requirements

			The Federal Communications

			 Commission shall modify its rules to eliminate third-adjacent minimum distance

			 separation requirements between—

			

				(1)

				low-power FM stations;

			 and

			

				(2)

				full-service FM stations, FM

			 translator stations, and FM booster stations.

			

			5.

			Protection of radio reading services

			The Federal Communications

			 Commission shall retain its rules that provide third-adjacent channel

			 protection for full-power non-commercial FM stations that broadcast radio

			 reading services via a subcarrier frequency from potential low-power FM station

			 interference.

		

			6.

			Ensuring availability of spectrum for LPFM stations

			The Federal Communications

			 Commission when licensing FM translator stations shall ensure—

			

				(1)

				that licenses are available

			 to both FM translator stations and low-power FM stations; and

			

				(2)

				that such decisions are made

			 based on the needs of the local community.

			

